Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Hartung on 3/11/21.

The application has been amended as follows: 

In line 5 of claim 1, replace “increased temperatures” with “temperatures up to 65° C and at atmospheric pressure”

In claim 3, replace “The lubricant of claim 2” with “The lubricant of claim 1”
In claim 4, replace “The lubricant of claim 2” with “The lubricant of claim 1”
In claim 5, replace “The lubricant of claim 2” with “The lubricant of claim 1”

Cancel claim 14. 

Amend claim 19 to read “The lubricant of claim 1 wherein the lubricant becomes a semi-solid upon application of increased pressure.”


Statement of Reasons for Allowance
The prior art does not teach or render obvious the coated wax infused grease block of claim 1, nor does the prior art teach or render obvious the method of preparing the coated solid grease block of claim 13 and its dependent claims. Kirksey (U.S. Pat. No. 4,242,861), discloses a lubricant composition comprising a mixture of grease and paraffin wax, where the components are brought into a molten state when being combined. The resulting composition of Kirksey is a solid composition. However, neither Kirksey nor the remainder of the prior art provides motivation for one of ordinary skill in the art to provide the solid lubricant with the dissolvable coating material of claim 1 or the starch/water coating mixture of claim 13. Miyoshi (U.S. Pat. No. 4,507,761) discloses a polymer-coated solid lubricant, but the solid lubricant compounds disclosed in column 3 lines 49-50 of Miyoshi are substantially different than the grease/wax mixtures of Kirksey and the claims, and the applications proposed in columns 9-10 of Miyoshi are substantially different than the intended use as a yarn twister lubricant for the grease/wax mixture. One of ordinary skill in the art would therefore not be motivated to coat the grease/wax mixture of Kirksey with the polymer coating of Miyoshi, and even if one of ordinary skill in the art were so motivated, the polymer coating of Miyoshi does not meet the limitations of the starch and water coating of claim 13, and there is no 
The examiner’s amendments set forth above correct the dependencies of claims 3-5 and address potential indefiniteness issues with claims 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771